DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-21, in the reply filed on 4/18/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020, 12/02/2020 and 4/18/2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 2017/0282430) in view of Steward et al. (US 4,781,774). 
Regarding claim 11, Baldwin teaches methods of continuously producing crosslinked closed cell polyolefin foam sheets and articles comprising the same (“a crosslinked polyolefin foam sheet”) (Pg. 1, Paragraph [0001]). The methods include obtaining and extruding into sheet form a composition comprising a polyolefin and a foaming agent, irradiating the sheet in order to obtain a crosslinked foam sheet, foaming the crosslinked sheet and skiving the sheet (“a skin side comprising a closed cell surface”) (Pg. 1, Paragraph [0003]). The skived side of the crosslinked foam sheets preferably has heights ranging from 250 to 1000 microns (Pg. 5, Paragraph [0051]). This range overlaps with the instantly claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Baldwin is silent with respect to the skived surface having an open cell surface.
Steward teaches a method of manufacturing a foam core panel having improved sound absorption capabilities (Col. 1, Lines 6-8). The method includes skiving the foam panels through a center portion of the panel resulting in the cells having been opened (Col. 1, Lines 58-68). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention that the skived surface of the foamed sheets of Baldwin would have open cells as a result of the skiving process as taught by Steward resulting in a side with an open cell surface as required by the claim. 
Furthermore, with respect to the limitations regarding a “split” foam sheet and a “split” side, the examiner notes that these limitations are considered as product-by-process limitations which do not appear to impart any further structural limitations to the claims. It has been held that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. With regards to these limitations, it appears as though they are directed towards how the open cell surface side is formed and the patentability of a product is based on the final product of the claim. In this case, the final product is a crosslinked polyolefin foam sheet with a skin side having a closed cell surface and an open cell surface side with peak heights of 150 to 550 microns. Each of these limitations are taught by the combination of Baldwin and Steward as discussed above and, therefore, teaches the final product of claim 11. 
Regarding claim 12, Baldwin teaches the foamed sheets as discussed above with respect to claim 11. As discussed above, Baldwin teaches the skived side of the crosslinked foam sheets preferably has heights ranging from 250 to 1000 microns, which overlaps with the instantly claimed range. 
Regarding claims 13-14, Baldwin teaches the foamed sheets as discussed above with respect to claim 11. Baldwin further teaches the skived sides of the foamed sheets as having a roughness in the range of 20 to 150 microns which overlaps with the instantly claimed ranges (Pg. 5, Paragraph [0051]). 
Regarding claims 15-21, Baldwin teaches the foamed sheets as discussed above with respect to claim 11.
Baldwin is silent with respect to the skived surface having a static coefficient of friction of about 1.0 to 4.5 lbf when tested against the same skived surface of another foam according to ASTM D1894, and further 1.8 to 3.5 lbf, as required by claims 15-16.
Baldwin is additionally silent with respect to the skived surface having an average sound reduction of about 5 to 20 dB according to the transmittance acoustic test method, and further 8 to 17 dB, as required by claims 17-18.
Baldwin is additionally silent with respect to the skived surface having a surface water retention of about 0.01 to 0.05 g according to the surface water retention method, and further 0.017 to 0.043 g, as required by claims 19-20.
Baldwin is additionally silent with respect to the skived surface having a skin peel strength of about 0.95 N/mm or greater according to the adhesive test method.
However, each of these properties appears to be the result of the materials and resulting structure of the crosslinked polyolefin foamed sheets. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
 In particular, it appears as though the split crosslinked polyolefin foamed sheet of claim 11 is formed by the methods of forming a composition comprising foamable polyolefin resins in combination with a foaming agent to produce a foamable sheet and irradiating the sheet from both sides and foaming the sheet (PGPUB, Pg. 3, Paragraphs [0040]-[0045]). The method then appears to split the resulting foamed sheets rather than skiv them in order to obtain superior peak heights and surface roughness values (PGPUB, Pg. 5, Paragraph [0061]). 
As discussed above, Baldwin teaches the methods of forming the foamed sheets include obtaining and extruding into sheet form a composition comprising a polyolefin and a foaming agent, irradiating the sheet in order to obtain a crosslinked foam sheet, foaming the crosslinked sheet and skiving the sheet. In particular, the step of extruding a polyolefin composition with a foaming agent are described in Paragraphs [0009]-[0030] which overlaps with that of applicant’s invention. Furthermore, the extruded sheet is irradiated using ionization radiation and the ionization radiation may be applied to both surfaces of the extruded sheet in order to effectively reach the inner region of the extruded sheet (Pgs. 3-4, Paragraphs [0031]-[0036]). After the crosslinking step, the sheet is foamed (Pg. 4, Paragraph [0043]-[0044]). At this moment, the foams of Baldwin are formed substantially by the same methods as that of applicant’s invention. 
Following the foaming step, the foamed sheets are then skived in order to obtain the resulting crosslinked foamed sheets (Pg. 5, Paragraph [0046]). It is noted that this step is different from the methods described in applicant’s specification as discussed above. However, the method of splitting is done in order to achieve a structurally different foamed product such that the peak heights and the surface roughness values are improved. However, these values for peak heights and surface roughness are achieved in the skived foams of Baldwin as discussed in the rejections of claims 11-14 above. Therefore, although the steps of splitting the foamed sheets and skiving the foamed sheets are not identical, they appear to result in the same foamed structure having significantly overlapping peak heights and surface roughness values. As such, the structure and composition of the final products of Baldwin and that of applicant’s invention appear to be substantially identical resulting in the two having substantially identical properties as well, including the properties required by claims 15-21 as listed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783